Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1-3, 5-6, 9, and 15, cancelation of claims 4, 8 and submission of new claims 21-22 in “Claims - 05/21/2021” have been acknowledged. 
This office action considers claims 1-3, 5-7, 9-22 pending for prosecution, and are examined on their merits.
REASON FOR ALLOWANCE
       Claims 1-3, 5-7, 9-22 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “performing a first thinning process on the first semiconductor fin, wherein in the first thinning process, both of the first semiconductor fin and the second 
Regarding independent claim 10: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “thinning the first semiconductor fin based on the first fin width using a first etching chemical, wherein the second semiconductor fin is exposed to the first etching chemical when the first semiconductor fin is thinned” – as recited in claim 10, in combination with the remaining limitations of the claim.
Regarding independent claim 15: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “measuring a first width of the first semiconductor region; generating a first etching recipe based on the first width and a first target width of the first semiconductor region, wherein the first target width is an intended width of the first semiconductor region; etching the first semiconductor region using the first etching recipe; after the first semiconductor region is etched, filling trenches on opposing sides of the etched 
The most relevant prior art of references (US 20170005090 A1 to Ando), (U.S. 20040200574 A1 to Davis) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20170005090 A1 to Ando) is considered pertinent to applicant's disclosure. See form PTO-892. Anod discloses in Figures 3-10, para. [0047] forming isolation regions (402; Fig. 4) extending into a semiconductor substrate (304), wherein a first semiconductor strip (302) is between the isolation regions; recessing (Fig 4; [0047]: STI oxide is then recessed/etched back to expose the fins 302) the isolation regions, wherein a top portion of the first semiconductor strip protrudes higher than top surfaces of the isolation regions to form a first semiconductor fin (Top protruding portion of 302).
The prior art made of record and not relied upon (U.S. 20040200574 A1 to Davis) is considered pertinent to applicant's disclosure. See form PTO-892. Davis discloses in Figure 1 a method (see Fig. 1) for controlling a process for manufacturing a semiconductor device such as chemical mechanical polishing, a deposition process, an etch process, or the like (Davis, [0024]), wherein the process comprises delivering the substrate to a measuring tool configured to perform pre etch measurements (Davis, [0025]); performing an etching step (Davis, [0025]); and performing post etch measurements, for the further advantage of allowing control of process recipes and operational status (Davis, [0023]).

Claims (2-3, 5-7, 9, 21-22), (11-14), and (16-20) are allowed as those inherit the allowable subject matter from claims 1, 10, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 289
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898